UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8145


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

VINCENT CONSTANTINE HUTCHINS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:00-cr-00253-TSE-1; 1:08-cv-00442-TSE)


Submitted:   April 18, 2013                 Decided:   April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent Constantine Hutchins, Appellant Pro Se. Morris Rudolph
Parker, Jr., Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Vincent       Constantine         Hutchins        seeks       to     appeal     the

district court’s order denying his Fed. R. Civ. P. 60(b) motion

for reconsideration of the district court’s 2009 order denying

relief under 28 U.S.C.A. § 2255 (West Supp. 2012).                                The order is

not    appealable          unless    a    circuit          justice    or    judge      issues    a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006);

Reid     v.     Angelone,       369 F.3d 363,      369     (4th       Cir.    2004).

A certificate         of      appealability           will      not     issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the    merits,       a    prisoner         satisfies       this   standard      by

demonstrating         that     reasonable            jurists     would       find      that    the

district       court’s      assessment       of       the    constitutional           claims    is

debatable      or     wrong.         Slack   v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and   that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at    484-85.         We    have     independently           reviewed       the     record     and

conclude that Hutchins has not made the requisite showing.

               To the extent that Hutchins’ Rule 60(b) motion attacks

his    underlying          conviction,       it        constitutes          an    unauthorized

                                                 2
successive § 2255 motion over which the district court lacked

jurisdiction.       Pursuant       to    our       holding       in    United        States    v.

Winestock,    340 F.3d 200,      208       (4th    Cir.    2003),        we    construe

Hutchins’ notice of appeal and informal brief as an application

to file a second or successive motion.                            In order to obtain

authorization to file a successive § 2255 motion, a prisoner

must    assert   claims      based      on        either:    (1)        newly    discovered

evidence that would be sufficient to establish, by clear and

convincing evidence, that no reasonable factfinder would have

found the movant guilty of the offense; or (2) a new rule of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                28 U.S.C.A.

§ 2255(h)(1)-(2).        Hutchins’ claims do not satisfy either of

these   criteria.       Therefore,        we       deny   authorization          to     file    a

successive § 2255 motion.

            Accordingly,      we     deny      a    certificate         of    appealability

and dismiss the appeal.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court      and       argument          would   not      aid    the

decisional process.



                                                                                     DISMISSED




                                              3